Citation Nr: 0532437	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
bilateral, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for headaches and 
a cognitive disorder associated with a head injury, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The November 1999 
decision granted service connection for pes planus with an 
evaluation of 10 percent disabling, effective April 20, 1999.  
The January 2000 rating decision denied service connection 
for post-traumatic stress disorder (PTSD), found that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for headaches secondary to 
a closed head injury, and continued the veteran's 10 percent 
disability rating for his service-connected pes planus, 
bilateral.  

The veteran was afforded a hearing at the Little Rock, 
Arkansas, RO, in July 2002.  

In December 2003, the Board denied service connection for 
PTSD and remanded the issues of whether new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for headaches, secondary to 
a closed head injury and entitlement to an increased 
evaluation for pes planus, bilateral.

By a July 2005 rating decision, the RO granted service 
connection for headaches and a cognitive disorder associated 
with a head injury, with an evaluation of 10 percent 
effective June 8, 1998.  

In August 2005, the veteran submitted a notice of 
disagreement (NOD) to the July 2005 rating decision.  By the 
same correspondence, the veteran indicated his intent to file 
a claim to reopen the issue of service connection for PTSD.  
The issue of whether new and material evidence has been 
presented to reopen the issue of entitlement to service 
connection for PTSD is, therefore, referred to the RO for 
appropriate action.  

The issue of entitlement to an increased evaluation for 
headaches and a cognitive disorder associated with a head 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus is productive of not more 
than moderate disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, and 
4.71a, Diagnostic Codes 5276, 5280 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: VA treatment records; a January 2005 VA 
examination report (with a May 2005 addendum); a January 2005 
VA X-ray report; and the veteran's assertions, including 
testimony provided at a July 2002 RO hearing.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The relevant medical evidence includes a June 1999 VA 
podiatry clinic note which noted that the veteran presented 
complaining that his feet hurt.  Upon physical examination, 
pulses were 3/4 and the skin was warm and within normal 
limits.  There was minimal callous and his feet had flat 
medial arches and early bunions.  

A December 1999 VA podiatry clinic note stated that, upon 
physical examination, the veteran had rigid congenital pes 
planus and stated that the veteran would not tolerate inlays.  
It was stated that he would have some tenderness 
periodically.  

A January 2005 VA report of bilateral feet X-rays stated that 
bilaterally there were mild degenerative changes of the first 
metatarsophalangeal joints with bilateral mild hallux valgus.  
It was also stated that there was bilateral pes planus 
present.  The impression listed was bilateral pes planus and 
bilateral mild hallux valgus with mild degenerative changes 
of the first metatarsophalangeal joints.  

A January 2005 VA examination report noted that the veteran's 
chief complaint was that he got numbness in both feet and 
ankles.  The veteran also reported having constant pain and 
an abnormal gait that he attributed to his feet.  The veteran 
reported the pain as 4/10 in severity when he is 
nonweightbearing and a 7/10 with weightbearing.  Upon 
physical examination, his pulses were 3 and his skin was dry, 
with a pinch corn on the medial plantar of both first toes.  
There were no corns or thick metatarsal head calluses.  The 
skin was dry enough to cause some thickening on the plantar, 
but there were no nucleated calluses that would indicate 
abnormal localized pressure.  Upon neurological examination, 
the examiner stated that the areas that the veteran claimed 
were not numb to light sensation.  The area of concern was 
the medial ankle and posterior ankle triangle from the dorsum 
of the calcaneus bordered by the posterior leg, ankle, and 
Achilles tendon.  The examiner commented that this was a very 
unusual complaint for a flatfoot problem, and reiterated that 
the veteran did not really have numbness.  The sensation 
could not be explained; the finding was bilateral.  
Otherwise, the neurological examination was without focal 
problem.  Muscle strength was 3+.  It was noted that he had a 
bilateral bunion with mild hallux valgus.  Range of motion of 
both first metatarsal joints was well within normal limits 
and there was no discoloration from shoe pressure at the 
bunions.  Range of motion from the ankles to the toes was 
fully normal.  With weight-bearing and motion he had a 
flexible medial arch bilaterally, but there was a minimal 
medial bulge through the arch.  The Achilles alignment was 
also within normal limits and gait and range of motion were 
normal.  Foot position was normal and it was reiterated that 
the veteran had a straight gait.  There was no evidence of 
pain on manipulation of the feet and no evidence of abnormal 
weight bearing.

The examiner stated that he did not see anything that would 
make him feel that the veteran's feet were interfering with a 
normal gait stride or pattern.  It was stated that X-rays 
showed right talonavicular shift of congenital pronation, 
mild, lateral, low, but not flat calcaneal angle.  There was 
near normal talonavicular alignment laterally and there was 
no spurring at the heel or the fascial insertion to indicate 
chronic plantar fasciitis or chronic pull.  There was a small 
bunion noted at the first metatarsal head.  It was stated 
that there were similar findings on the left and that 
alignment was "near equal."  The assessment was that the 
veteran had a congenital bilateral pes planus.  The examiner 
stated that he could not explain the veteran's feelings of 
numbness, but stated that he would not attribute it to any 
flatfoot changes that he had seen in thirty years of 
practice.  It was further stated that his range of motion and 
other findings were well within normal limits for a normal 
gait.  The examiner reiterated that the veteran was having 
discomfort that could not be fully explained, especially the 
reported nonweight-bearing pain of 4/10.  It was stated that 
this was not seen with this type of flatfoot.  The examiner 
stated that the veteran may, at most, be experiencing some 
tenderness from aging changes.  It was noted that there had 
not been any treatment for the condition and that corrective 
devices were not used.  Additionally, it was noted that there 
was no evidence of painful motion, edema, weakness, 
instability, or tenderness.  In fact, it was stated that 
there were no functional limitations found, nor was there any 
evidence of abnormal weightbearing.  In a May 2005 addendum, 
it was stated that the veteran's claims folder had been 
reviewed on the day of the examination.            

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective April 
20, 1999, which is the date of service connection.  DC 5276 
provides a 10 percent rating for pes planus (flatfoot) when 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.

For a rating greater than 10 percent (20 percent if 
unilateral and 30 if bilateral), there must be severe pes 
planus, with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  For a 30 
percent (unilateral) or 50 percent (bilateral) rating, there 
must be pronounced flat foot; marked pronation, extreme 
tenderness of plantar surface of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for bilateral pes 
planus, for any time during the appeal period.  The objective 
medical evidence of record does not show that the veteran's 
bilateral pes planus is severe.  Although it was stated in 
the January 2005 VA examination report that the veteran's 
skin was dry with a pinch corn on the medial plantar of both 
first toes and that he had a bilateral bunion with mild 
hallux valgus, there were no corns or thick metatarsal head 
calluses and there were no nucleated calluses that would 
indicate abnormal localized pressure.  Furthermore, it is 
emphasized that the examiner stated that the veteran's range 
of motion and other findings were within normal limits.  The 
Board acknowledges the veteran's complaints of pain, but 
stresses that the examiner in the January 2005 VA examination 
concluded that, at most, the veteran may be experiencing some 
tenderness from aging changes.  In this regard, the Board 
notes the December 1999 VA podiatry clinic note, which stated 
that the veteran would have some tenderness periodically.  
Finally, there is certainly no objective medical evidence of 
marked deformity, nor was there any evidence of pain on 
manipulation of the feet, let alone accentuated pain as is 
required for a higher rating.  Therefore, the veteran's claim 
must be denied.       

The Board has also considered whether additional rating 
should be given for functional loss due to pain (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Yet the rating criteria Diagnostic 
Code 5276 already contemplates "pain on use" and foot 
deformity (which logically would result in incoordination).  
Thus, an additional rating under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 is inappropriate, as it would constitute 
pyramiding.  38 C.F.R. § 4.14.

A review of the medical evidence shows that the claims file 
does not contain a clear basis upon which to dissociate the 
symptoms of any nonservice-connected foot disorder from the 
veteran's service-connected bilateral pes planus.  In such 
cases, when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 (2005) requires that reasonable 
doubt on any issue be resolved in the veteran's favor, and 
that such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Accordingly, in light of the 
finding of bilateral mild hallux valgus, the Board has 
considered the possibility of evaluations under DC 5280, 
which pertains to hallux valgus, unilateral.  Under DC 5280, 
a 10 percent evaluation is warranted for severe unilateral 
hallux valgus, if equivalent to amputation of the great toe.  
A 10 percent evaluation may also be assigned if the condition 
had been operated, with resection of metatarsal head.  Again, 
the veteran's hallux valgus was characterized as mild in the 
January 2005 VA examination report.  Moreover, there is no 
indication from the record that the veteran has undergone 
surgery on either foot for hallux valgus.  As such, it would 
be inappropriate to assign ratings under DC 5280.   As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2004 letter informed 
the appellant that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).      
     
In addition, the November 2002 and July 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the April 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the November 2002 and July 2005 SSOC's 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the November 2002 and July 2005 
SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
 

ORDER

A disability evaluation in excess of 10 percent for bilateral 
pes planus is denied.


REMAND

As discussed in the introductory portion of this decision, 
the veteran has submitted an NOD to the July 2005 rating 
decision, which granted service connection for headaches and 
a cognitive disorder associated with a head injury.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case (SOC) 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

 Issue the appellant and his 
representative an SOC with regard to the 
issue of entitlement to an increased 
evaluation for headaches and a cognitive 
disorder associated with a head injury.  
The appellant should be informed of the 
actions necessary to perfect an appeal on 
the issue.  If, and only if, an appeal is 
perfected, the case should then be sent 
to the Board for appellate consideration.  
NOTE: the decision on this claim may not 
be announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


